Citation Nr: 0602386	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-22 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
duodenal ulcer, hiatal hernia, diarrhea, history of 
amebiasis, acute proctitis, and ulcerative colitis.

2.  Entitlement to an effective date earlier than September 
13, 1999, for the award of a 30 percent rating for duodenal 
ulcer, hiatal hernia, diarrhea, history of amebiasis, acute 
proctitis, and ulcerative colitis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Although the RO addressed the matters for appellate review as 
one issue, the Board finds they are more appropriately 
addressed as separate issues.  Therefore, the issues listed 
on the title page have been revised.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran was notified of the evidence not of record that 
was necessary to substantiate his increased rating claim and 
of which parties were expected to provide such evidence by 
correspondence dated in March 2001.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, records show the veteran testified that he 
began receiving Social Security Administration (SSA) 
disability benefits in 1998.  He reported benefits were 
awarded, in part, as a result of his service-connected 
gastrointestinal disability.  The records associated with the 
veteran's SSA claim, if available, should be obtained to 
assist in substantiating his present claim.  The Board also 
notes that records show the veteran last underwent VA 
examination pertinent to his claim in July 2001 and that he 
contends the disorder has increased in severity.  Therefore, 
the Board finds additional development is required prior to 
appellate review.

In correspondence dated in October 2005, the veteran's 
attorney raised the issue of clear and unmistakable error 
(CUE) in the June 1968 rating action awarding a 10 percent 
rating for the veteran's gastrointestinal disorder.  Because 
a finding of CUE in a prior rating action could render moot 
the earlier effective date claims on appeal, the Board finds 
that the CUE claim is inextricably intertwined with the issue 
of entitlement to an effective date earlier than September 
13, 1999, for the award of a 30 percent rating for duodenal 
ulcer, hiatal hernia, diarrhea, history of amebiasis, acute 
proctitis, and ulcerative colitis which is currently on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  

The Board is required to remand the appeal so that the agency 
of original jurisdiction can consider the CUE issue in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).

Accordingly, this matter is REMANDED for the following:  

1.  The AMC or RO should adjudicate the 
veteran's claim of CUE in the June 1968 
rating decision.

2.  The veteran and his representative 
are reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.

3. Thereafter, the AMC or RO should 
readjudicate the claim for earlier 
effective date, and if it is not fully 
granted, issue a supplemental statement 
of the case, before returning the claims 
file to the Board.

4.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his increased rating claim.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

5.  Appropriate efforts should be taken 
to obtain any available records 
associated with the veteran's SSA 
disability claim.  

6.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected gastrointestinal 
disability.  The claims folder must be 
available to, and reviewed by, the 
examiner.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the increased rating issue remaining on 
appeal should be reviewed.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 
 
 
 

